NUMBER 13-14-00663-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE DANIEL GOMEZ


                           On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        Relator, Daniel Gomez, proceeding pro se, filed a petition for writ of mandamus on

November 18, 2014, through which he seeks to compel the trial court to “rule on [a]

Motion, titled ‘Petition for Writ of Execution,’ directing the Texas Department of Criminal

Justice (T.D.C.J) to recognize and obey the Court order concerning the explicit details of

Relator’s plea bargain agreement that has him incarcerated.”

        To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

If relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. See id. It is relator’s burden to properly request and show entitlement

to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

relator must include a statement of facts supported by citations to “competent evidence

included in the appendix or record,” and must also provide “a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the appendix or

record.” See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must

furnish an appendix or record sufficient to support the claim for mandamus relief. See id.

R. 52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Accordingly, relator’s

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 19th
day of November, 2014.




                                             2